UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  August 31, 2011 Item 1: Reports to Shareholders Annual Report | August 31, 2011 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral TM Treasury Money Market Fund > For the 12 months ended August 31, 2011, the Vanguard Money Market Funds earned near-zero returns. > Money market yields have remained negligible because of the Federal Reserves ongoing low-interest-rate policy. > The three Vanguard funds posted slightly positive returns, while the average return of peer-group funds was 0%. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Prime Money Market Fund. 9 Federal Money Market Fund. 32 Admiral Treasury Money Market Fund. 43 About Your Funds Expenses. 54 Trustees Approve Advisory Arrangement. 56 Glossary. 57 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A shipwhose performance and safety depend on the work of all handshas served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Funds Total Returns Fiscal Year Ended August 31, 2011 7-Day SEC Total Yields Returns Vanguard Prime Money Market Fund Investor Shares 0.03% 0.06% Institutional Shares 0.11 0.17 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.01% 0.02% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.01% 0.02% iMoneyNet Money Fund Reports 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, Money market funds over the past 12 months have once again generated negligible returns. Yields of the Vanguard Money Market Funds continued to hover barely above zero as the Federal Reserve held short-term interest rates between 0% and 0.25%. Toward the end of the period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. Although it is small comfort, the funds advisor, Vanguard Fixed Income Group, has successfully navigated this challenging environment. Our funds returns, although tiny, were higher than the 0% average return of their peers. Just as important, our money market funds followed their mandate to invest in very high-credit-quality securities, thus preserving our shareholders principal. Throughout the fiscal year, our three money market funds maintained a net asset value of $1 per share, as is expected but not guaranteed. On August 31, the Prime Money Market Funds 7-day SEC yield was 0.03% for Investor Shares, down from 0.07% six months earlier. As expected, the other funds yields were even lower. As I mentioned in our last report to you, U.S. money market funds continue to implement changes required by the Securities and Exchange Commission (SEC) in reaction to the financial crisis of 2008. Besides shortening their average 2 maturity from 90 days to 60 dayswhich can reduce yields but enhance fund liquiditymoney market funds are now posting their holdings five business days after the end of each month on their websites. In addition, the SEC is now posting funds shadow net asset values at month-end on its own site, with a 60-day delay. Shadow NAVs reflect the typically very minute differences between the amortized cost and the market prices of fund investments. We have supported these enhancements to transparency and quality. As federal policymakers consider additional changes, Vanguard has been providing research and comments. These developments have not affected the high standards for credit quality and liquidity that we have always applied. We continue to believe that money market funds play an important role in our investors portfolios, as well as in the U.S. marketplace and economy. Treasuries rallied as risk aversion returned While the yields of money market instruments hovered near zero, bond yields rose (and prices declined) in the first half of the 12-month period as the prospect of improved economic growth and inflationary pressures set the bond markets tone. Corporate bonds outperformed U.S. Treasury securities. In the second half, risk aversion set the tone. Investors bid up Treasuries, trimming the yield of the 10-year Treasury note to barely 2%, and government bonds were Market Barometer Average Annual Total Returns Periods Ended August 31, 2011 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 4.62% 7.23% 6.56% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.66 6.00 4.94 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.24 1.69 Stocks Russell 1000 Index (Large-caps) 19.06% 0.84% 1.11% Russell 2000 Index (Small-caps) 22.19 0.83 1.53 Dow Jones U.S. Total Stock Market Index 19.16 1.18 1.52 MSCI All Country World Index ex USA (International) 10.34 -0.97 0.79 CPI Consumer Price Index 3.77% 1.12% 2.13% 3 among the markets best performers. For the full year, the taxable investment-grade U.S. bond market returned 4.62%; the broad municipal bond market returned 2.66%. Strong 12-month returns in a tale of two markets Global stock markets delivered strong returns in a fiscal year marked by distinct periods of strength and then weakness. During the first six months, stock prices surged, with the broad U.S. stock market returning about 29%. As the slow, grinding economic recovery seemed to gather momentum, energy and industrial stocks, which are keenly sensitive to the rhythms of the business cycle, produced the best returns. In the second six months, growth decelerated and stock market volatility spiked, amplified by Europes sovereign-debt drama, political wrangling over the U.S. debt ceiling, and Standard & Poors decision to downgrade the U.S. credit rating. (Vanguards confidence in the full faith and credit of the U.S. government remains unshaken.) Stock prices retreated, and those sectors that led the market in the first half lost ground in the second, displaced as leaders by defensive sectors such as utilities and consumer staples. Maintaining high credit quality is a critical consideration Since the Federal Reserve lowered short-term rates to historic lows nearly three years ago, money market fund Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.23% 0.09% 0.40% Federal Money Market Fund 0.22  0.29 Admiral Treasury Money Market Fund 0.14  0.21 The fund expense ratios shown are from the prospectus dated December 23, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2011, the funds expense ratios were: for the Prime Money Market Fund, 0.20% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.19%; for the Admiral Treasury Money Market Fund, 0.11%. The expense ratios for the Federal Money Market Fund and the Admiral Treasury Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Federal Money Market Fund, 0.20%; for the Admiral Treasury Money Market Fund, 0.12%. Peer groups are: for the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 yields have fallen to almost nothing. Yields for our three money market funds were a hairsbreadth above zero for the 12 months ended August 31, 2011. Even so, the funds returns outpaced the 0% results of their benchmarks and peer-group averages. At the end of the period, both the Admiral Treasury and Federal Money Market Funds posted a 7-day SEC yield of 0.01%. (These funds have been closed to new investors since 2009.) The Investor Shares of the Prime Money Market Fund yielded 0.03%, while the Institutional Shares, because of their lower expense ratio, yielded 0.11%. Returns for the 12 months were marginally higher. In this environment, our advisor sought to produce as much income as possible consistent with the funds mandate of investing only in very high-quality instruments. In fact, many investors these days are more concerned about credit quality than they are about the low returns produced by all money market fundsafter all, fund advisors cant control market interest rates, but they can control the nature of the securities the fund owns. Every potential holdingparticularly for the Prime Money Market Fund, which invests in corporate and government securitiesis thoroughly reviewed by a team of experienced credit analysts. Total Returns Ten Years Ended August 31, 2011 Average Annual Return Prime Money Market Fund Investor Shares 2.09% Money Market Funds Average 1.59 Money Market Funds Average: Derived from data provided by Lipper Inc. Federal Money Market Fund 2.02% Government Money Market Funds Average 1.57 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Admiral Treasury Money Market Fund 1.95% iMoneyNet Money Fund Reports 100% Treasury Funds Average 1.43 iMoneyNet Money Fund Reports 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the funds. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although a money market fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in such a fund. 5 The advisor focused on securities issued by higher-rated sources In recent months, the financial straits of some European governments have led to questions about the impact on money market funds that hold securities issued by banks and other borrowers in the regions. As of August 31, the Prime Money Market Fund had no direct exposure to instruments from issuers based in Greece, Ireland, Italy, Portugal, or SpainEurozone countries that, as the daily headlines proclaim, are under intense fiscal pressures. Indeed, the fund has had no such exposure for more than a year. Most of the funds foreign investments are in securities issued by Australian banking institutions. Also represented are issuers from Canada, the United Kingdom, and non-euro countries in Scandinavia. The portfolio owns some securities from creditworthy banks in two Eurozone countries, Luxembourg and the Netherlands. It does not hold any securities from banks based in France or Germany, which have significant exposure to bonds of some of the most distressed Eurozone governments. On August 31, about half of the Prime Money Market Funds assets were invested in U.S. Treasury bills and other U.S. government obligations. About 24% of its assets were in dollar-denominated certificates of deposit issued mostly by Canadian, Australian, and non-euro European banks. A bit more than 20% of assets were invested in Changes in Yields 7-Day SEC Yield August 31, August 31, 2011 2010 Prime Money Market Fund Investor Shares 0.03% 0.13% Institutional Shares 0.11 0.26 Federal Money Market Fund 0.01 0.05 Admiral Treasury Money Market Fund 0.01 0.02 6 commercial paper issued by a wide range of industrial, financial, and governmental institutions across the globe. The portfolio also included a small allocation to U.S. municipal securities. At the end of the fiscal year, the Admiral Treasury Money Market Fund was invested solely in U.S. Treasury securities, while the Federal Money Market Fund was invested mostly in obligations issued by agencies of the federal government, with the remainder of assets invested in U.S. Treasury bills. A prudent approach for lean times When will short-term interest rates emerge from the cellar? No one knows for sure. Predicting their future direction is always an uncertain enterprise, although the Federal Reserve foresees an extended period of rock-bottom rates for money market securities. In the meantime, Vanguard will continue to manage its money market funds conservatively, with a constant focus on maintaining high credit quality. To that end, the credit analysts in Vanguard Fixed Income Group continually evaluate not only prospective investments but also securities that the portfolio already owns, and they recommend repositioning when warranted. Balance and diversification for the short and long term Were confident that money market funds will remain a key part of the investment landscape, providing investors with a reliable source of stability and liquidity. Their utility is unquestioned, whether serving as a vehicle for investing short- term reserves or as part of a long-term investment plan. We trust that your portfolio holds a diversified mix of assets, including money market funds, stocks, and bonds, in a steady allocation that fits your long-term needs and your tolerance for risk. Such a balanced, well-diversified portfolio can help put you on the road toward meeting your investment goals. As always, thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 13, 2011 7 Advisors Report Throughout the 12 months ended August 31, 2011, the United States continued to struggle under the weight of the deleveraging crisis that has affected everyone from homeowners to overly indebted nations. Consumers were saving more and spending less, leaving business leaders little incentive to hire in the face of sluggish demand. The Federal Reserve has taken extraordinary measures designed to aid the U.S. economy, most recently by extending its guidance for low interest rates all the way out to 2013. Interest rates have fallen in response, and the Fed is prepared to do more if necessary. Portfolio adjustments In 2011, we made some adjustments to the Prime Money Market Fund portfolio. For more than a year, overindebtedness in the European periphery has been significantly affecting the short-term credit markets. In 2010, we stopped purchasing certificates of deposit and commercial paper from banks in Spain, Italy, France, and Germany. In 2011, as the situation became increasingly difficult, we continued to play defense and reduced our exposure throughout the rest of Europe. The playbook isnt very different from the one we followed during the depths of the financial crisis: Avoid credits that are under pressure. Invest in diverse, highly liquid assets. Adjust the portfolios position in U.S. Treasury and government securities to reflect current conditions. We have significantly reduced our investment in bank certificates of deposit, most of which was in European credits. While some of those assets have been reallocated into additional Treasury and government securities, others have been diversified into commercial paper issued by names such as Coca-Cola, Pepsi, and Texas Instruments. We also added a number of high-quality asset-backed commercial paper programs, which provide an additional level of portfolio diversification. The outlook Demand for Treasuries remains strong amid investor concerns about market volatility and problems overseas. Treasury bill yields are hovering near 0%, with occasional dips into negative territory. With the Fed on hold for the next two years, these yields likely will remain exceptionally low. Until the housing market begins to show signs of recovery, we expect the supply of agency securities to remain limited. We also expect agency yields to remain close to U.S. Treasury yields because of the agencies close ties to the U.S. government. In the meantime, our approach will remain very conservative, with an emphasis on credit quality and price stability. David R. Glocke, Principal Vanguard Fixed Income Group September 14, 2011 8 Prime Money Market Fund Fund Profile As of August 31, 2011 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.23% 0.09% 7-Day SEC Yield 0.03% 0.11% Average Weighted Maturity 57 days 57 days Sector Diversification (% of portfolio) Certificates of Deposit 0.9% Repurchase Agreements 0.2 U.S. Treasury Bills 20.3 Yankee/Foreign 23.9 Commercial Paper 20.2 U.S. Government Agency Obligations 30.1 Other 4.4 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for
